Walker, J. It is urged, that by the failure of the grand' jury to find an indictment against the relator^ he became' entitled to a discharge from custody. The record fails to-show that the grand jury heard evidence, or acted, upon the accusation against him. The allegation that such action was had by that body was not proved. The law will not presume that the evidence was heard, and that they ignored a bill. Although it may be a legal presumption, that a court was held at the time fixed by law, and a grand jury was regularly empanneled, still it will not be presumed that they acted upon a particular case. Again, this record discloses the fact, that evidence was heard upon the trial on a writ of habeas corpus, and for aught that appears, it may there have been clearly shown, that the grand jury heard no evidence against the accused, or it may have been proved that he was guilty of the offense charged or some other crime, requiring his committal. Unless all the evidence heard by the Circuit Court were incorporated in the record, this court cannot determine that there was error in refusing to discharge the prisoner, but the presumption would be that the decision was proper. We can see that the court below, for various obvious reasons, should not have discharged the relator, and we must presume, until the contrary is shown, that the judgment of the court below is proper. It is therefore affirmed. Judgment affirmed.